Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to the Applicant’s Remarks filed 04/28/2022. Claim 2 is cancelled. Claims 1, 3-20 are pending.


Allowable Subject Matter
Claims 1, 3-20 renumbered as claims 1-19 are allowed. 
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to anticipate nor render obvious elements of independent claim 1 (and by extension their respective dependent claims.)
Regarding claim 1, no new art was found that would teach or suggest the claim, in particular, 
“communicating, by a wireless network device upon receiving the password, with a test wireless device via the test wireless network signal; 
obtaining, by a wireless network device from the test wireless device, transmission data of the test wireless device over the test wireless network signal;
transmitting, by a wireless network device to a mobile device and based on a request from an application of the mobile device, the transmission data of the test wireless device; and



configuring, by the wireless network device, the test wireless device to automatically transmit the password in response to detection of the test wireless network signal.”
The prior art fails to teach the combination of the network device configuring the test wireless device to automatically transmit the password in response to detection of the test wireless network signal, and then followed by the network device receiving transmission data (RSSI) from the test wireless device, and further sending this data to a mobile device for operation.
US 2017/0279630 to Anderson et al. discloses the basic framework for device to auto-connect to a local network through exchanging SSID and password with a network device (AP). US 2019/0387415 to Scahill discloses method for estimating performance of a network extender device, measuring RSSI for each connection. US 2013/0272146 to Jones discloses sending test results data to client devices are the closest art around the disclose invention.
As no prior art teaches or suggests all elements of independent claim 1, all of independent claim 1’s dependent claims are also considered allowable.
Independent claims 7 and 16 are allowed for similar reasons. All of independent claims 7 and 16 dependent claims are also considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0279630 to Anderson et al. discloses the basic framework for device to auto-connect to a local network through exchanging SSID and password with a network device (AP). 
US 2019/0387415 to Scahill discloses method for estimating performance of a network extender device, measuring RSSI for each connection. 
US 2013/0272146 to Jones discloses sending test results data to client devices. 
US 9686404 to Pan discloses granting communication device access to a password-protected network connection. 
US 2012/0317619 to Dattagupta et al. discloses initiating access to a new, second virtual access point.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
                                                                                                                                                                                                       /HUY D VU/Supervisory Patent Examiner, Art Unit 2461